Citation Nr: 0301510	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed lung 
disorder.  

2.  Entitlement to an increased evaluation for a 
generalized anxiety disorder, currently evaluated at 30 
percent.  

(The issue of reimbursement or payment by VA for the cost 
of unauthorized medical treatment provided by the Anderson 
Area Medical Center from January 18, 2000 to January 25, 
2000 is the subject of a separate decision of this date.)

(The issue of service connection for a back disorder will 
be the subject of a later decision by the Board.)





REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 
to December 1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal rating decisions by the RO.  

The Board remanded the case to the RO in April 2000 for 
additional development of the record.  

The Board is undertaking additional development on the 
issues of service connection for a back disorder, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  



FINDINGS OF FACT

1.  Service connection for a lung disability was granted 
in an April 2002 rating decision by the RO.  

2.  In April 2000, the Board remanded the issue of an 
increased evaluation for a generalized anxiety disorder to 
the RO in order to provide the veteran with a Statement of 
the Case and ordered that the matter be returned if the 
veteran submitted a timely appeal.  

3.  The RO promulgated the required Statement of the Case 
in April 2002 addressing the issue of an increased 
evaluation of the service-connected generalized anxiety 
disorder.  

4.  A VA Form 9 or other information constituting a 
Substantive Appeal has been received by VA from the 
veteran with respect to the issue of an increased 
evaluation of the service-connected generalized anxiety 
disorder.  



CONCLUSIONS OF LAW

1.  No allegation of error remains with respect to the 
RO's disposition of the veteran's claim of service 
connection for a lung disability.  38 C.F.R. §§ 20.200, 
20.202 (2002); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

2.  No allegation of error remains with respect to the 
RO's disposition of the veteran's claim for an increased 
rating for the service-connected generalized anxiety 
disorder.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.202, 20.204 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective on November 9, 2000.  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  The 
record shows that the veteran was notified of the RO's 
decisions.  

The veteran was informed repeatedly of the information and 
evidence necessary to substantiate his claims, first in 
the rating actions themselves, then in the statements of 
the case and supplemental statements of the case, in the 
Board's April 2000 decision, and in the specific 
development requests the RO made of the veteran, both in 
writing, and by telephone.  

The Board concludes these discussions informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

However, VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.

Service connection for a claimed lung disability was 
initially denied by the RO.  In April 2000, the Board 
remanded this issue to the RO for further action.  

However, the RO entered an April 2002 rating decision 
granting service connection for a lung disability.  

Although service connection for a lung disorder was 
identified as an issue on appeal in the written 
presentation by the veteran's representative in October 
2002, it is clear that no outstanding question of law or 
fact remains unresolved with regard to either of this 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Consequently, there is no matter over which the Board may 
exercise its jurisdiction at this time.  

Similarly, the April 2000 remand by the Board noted that, 
as the veteran submitted an NOD with respect to the 
initial June 1999 rating decision denying his claim for an 
increased evaluation in his service-connected anxiety 
disorder, an SOC should have been issued, despite the 
August 1998 rating action increasing the evaluation from 
10 to 30 percent.  

The April 2000 Board decision also noted that, only if the 
veteran subsequently perfected his appeal, should the 
claims be returned to the Board for the purpose of 
appellate review.  

The Board must now point out that the veteran did not 
submit a VA Form 9 or a Substantive Appeal with respect to 
the issue of an increased evaluation for his service-
connected generalized anxiety disorder.  Thus, this matter 
cannot be viewed as being on appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.



ORDER

The appeal for service connection for a lung disorder is 
dismissed.  

The appeal for increased evaluation for the service-
connected generalized anxiety disorder, currently 
evaluated at 30 percent, is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

